IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00321-CV
 
Charlsie Northcutt Morrison,
                                                                      Appellant
 v.
 
James Robinson 
and Charles Owen Robinson,
                                                                      Appellees
 
 
 

From the 82nd District Court
Robertson County, Texas
Trial Court No. 04-12-17,123-CV
 

ORDER

 
      Appellee’s motion for rehearing
is denied.  Our opinion and judgment dated May 24, 2006, are withdrawn, and the
opinion and judgment dated August 30, 2006, are substituted therefor.
PER CURIAM
 
 
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
Order
issued and filed August 30, 2006
Do
not publish